DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 131-134 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 1 of claim 131, the preamble recites a preform and a container which is indefinite because it is unclear if the claim would be infringed by someone making the preform only.  Since the preamble states “and container” it could be argued that manufacturing only the preform would not infringe the claim.  It is suggested that the claim be amended to make it clear that a preform is the only article positively claimed.  Language regarding the product could be left in the claim as intended use.  The examiner is considering the language regarding the final product container in claim 137 as merely intended use.  As evidence, the dependent claims 138-140 merely state “the preform” whereas dependent claims 132-134 state “the preform and container.”
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 122-130 and 141-142 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,104,055. Although the claims at issue are not identical, they are not patentably distinct from each other because claim one of the application (-453) anticipates claim 1 of the Patent (-055).  Also claim 1 of the Patent (-055) fully encompasses claim 122 of the application (-453).  Extra language about rotated into a position in which the handle is oriented for insertion into a continuously rotating stretch blow molding die in the application (-453).
Claims 122-130 and 141-142 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 21-24 of U.S. Patent No. 10,919,207. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of the Patent (-207_ anticipates claim 122 of the application (-453).  Also, claim 122 of the application (-453) fully encompasses claim 1 of the Patent (-207).  Claim 2 of the Patent (-207) includes extra language about transfer through the preheating stage.
Claims 135 and 136 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19 and 20 of U.S. Patent No. 10,919,207. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 19 of the Patent (-207) anticipates claim 135 of the application (-453).  Also, claim 135 of the application (-453) fully encompasses claim 19 of the Patent (-207).  Claim 19 of the patent includes extra language regarding the handle and first and second junction points.
Claims 122-130 and 141-142 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 118-138 of copending Application No. 17/458,698. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 122 of the current application (-453) anticipates claim 1 of the co-pending application (-698).  Also, claim 1 of the co-pending application fully encompasses claim 122 of the current application (-453).  Claim 122 of the current application includes additional language about rotated into a position in which the handle is oriented for insertion into a continuously rotating stretch blow molding machine.
Claim 127 of application (-698) is equivalent to claim 128 of application (-453) with minor differences regarding varying thickness of the body of the preform which does not change the structural details of the apparatus handling the preform.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 131 and 133-134 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese reference (2000-211017 A: figures 3 and 7).
The Japanese reference teaches a preform intended to be blow molded, the preform having a neck portion (4), a collar (42) below the neck portion, a first cylindrical portion (49), and a tapered conical portion (68) towards a bottom (62).  It is noted that the reference to the apparatus claim is merely intended use.  Whereas the reference to the apparatus in the method claim requires use of every structural element of the mentioned claim to be used by the method, such does not apply to the preform claim.
Claim 137 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito et al (4,311,246: figures 6 and 7; and column 3, line 57 to column 4, line 2).
Saito et al teach a preform (14) having a handle (12) attached to a body (13) wherein the wall of the body adjacent the handle has a reduced thickness as illustrated in figure 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 132 is rejected under 35 U.S.C. 103 as being unpatentable over the Japanese reference taken together with Beale (2015/0044620 A1: figure 76).
The Japanese reference discloses all claimed features except for a handle.
Beale discloses a preform 712) having a handle attached to a preform body just below the collar (772) and to the body (774).
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the preform of the Japanese reference by adding a handle as disclosed by Beale for the purpose of forming a container which is easily manipulated by a human hand.
Allowable Subject Matter
Claims 138-140 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teaches or suggests the preform of claim 137 wherein the at least one irregular element comprises a discontinuity in cross sections of a body of the preform; an upper portion of the body below a neck portion having inner and outer diameters substantially identical to inner and outer diameters of the neck portion; a lower portion of the body having reduced inner and outer diameters, the upper portion and lower portion interconnected by a short transition section.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129. The examiner can normally be reached Mon-Fri, 9:30-6:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT B. DAVIS
Primary Examiner
Art Unit 1743



/ROBERT B DAVIS/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        6/11/2022